Name: Commission Regulation (EC) NoÃ 267/2009 of 1Ã April 2009 amending Regulation (EC) NoÃ 1295/2008 on the importation of hops from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  plant product;  tariff policy
 Date Published: nan

 2.4.2009 EN Official Journal of the European Union L 90/3 COMMISSION REGULATION (EC) No 267/2009 of 1 April 2009 amending Regulation (EC) No 1295/2008 on the importation of hops from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 192(2) and 195(2) in conjunction with Article 4 thereof, Whereas: (1) Annex I to Commission Regulation (EC) No 1295/2008 (2) lists the agencies in third countries which are authorised to issue the attestations accompanying hop products imported from those countries. Those attestations are recognised as equivalent to the certificate provided for in Article 117 of Regulation (EC) No 1234/2007. (2) It is the responsibility of the agencies concerned in those third countries to keep the information provided in Annex I to Regulation (EC) No 1295/2008 up to date and to communicate that information to the Commission in a spirit of close cooperation. (3) Croatia and Serbia have undertaken to comply with the requirements set for the marketing of hops and hop products and have authorised an agency to issue attestations of equivalence. Those attestations should therefore be recognised as equivalent to Community certificates and the products covered by them admitted to free circulation. (4) Regulation (EC) No 1295/2008 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1295/2008 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 340, 19.12.2008, p. 45. ANNEX ANNEX I AGENCIES AUTHORISED TO ISSUE ATTESTATIONS IN RESPECT OF Hop cones CN code: ex 1210 Hop powders CN code: ex 1210 Saps and extracts of hops CN code: 1302 13 00 Country of origin Authorised agencies Address Code Telephone Fax e-mail (optional) Australia Quarantine Services Department of Primary Industries & Water Macquarie Wharf No 1 Hunter Street, Hobart Tasmania 7000 (61-3) 62 33 33 52 62 34 67 85 Canada Plant Protection Division, Animal and Plant Health Directorate, Food Production and Inspection Branch, Agriculture and Agri-food Canada Floor 2, West Wing 59, Camelot Drive Napean, Ontario, K1A OY9 (1-613) 952 80 00 991 56 12 China Tianjin Airport Entry-Exit Inspection and Quarantine Bureau of the Peoples Republic of China No. 33 Youyi Road, Hexi District Tianjin 300201 (86-22) 28 13 40 78 28 13 40 78 ciqtj2002@163.com Tianjin Economic and Technical Development Zone Entry-Exit Inspection and Quarantine Bureau of the Peoples Republic of China No. 8, Zhaofaxincun 2nd Avenue, TEDA Tianjin 300457 (86-22) 662 98-343 662 98-245 zhujw@tjciq.gov.cn Inner Mongolia Entry-Exit Inspection and Quarantine Bureau of the Peoples Republic of China No. 12 Erdos Street, Saihan District, Huhhot City Inner Mongolia 010020 (86-471) 434-1943 434-2163 zhaoxb@nmciq.gov.cn Xinjiang Entry-Exit Inspection and Quarantine Bureau of the Peoples Republic of China No. 116 North Nanhu Road Urumqi City Xinjiang 830063 (86-991) 464-0057 464-0050 xjciq_jw@xjciq.gov.cn Croatia KriÃ ¾evci College of Agriculture Milislava Demerca 1, HR-48260 KriÃ ¾evci (385-48) 279 198 682 790 ssrecec@vguk.hr New Zealand Ministry of Agriculture and Fisheries PO Box 2526 Wellington (64-4) 472-0367 47 44 24 472-9071 Gawthorn Institute Private Bag Nelson (64-3) 548 23 19 546 94 64 Serbia Institut za ratarstvo i povrtarstvo/Institute of Field and Vegetable Crops 21000 Novi Sad Maksima Gorkog 30. (381-21) 780 365 Operator: 4898 100 780 198 institut@ifvcns.ns.ac.rs South Africa CSIR Food Science and Technology PO Box 395 0001 Pretoria (27-12) 841 31 72 841 35 94 Switzerland Labor Veritas Engimattstrasse 11 Postfach 353 CH-8027 ZÃ ¼rich (41-44) 283 29 30 201 42 49 admin@laborveritas.ch Ukraine Productional-Technical Centre (PTZ) Ukrhmel Hlebnaja 27 262028 Zhtiomie (380) 37 21 11 36 73 31 United States Washington Department of Agriculture State Chemical and Hop Lab 21 N. 1st Ave. Suite 106 Yakima, WA 98902 (1-509) 225 76 26 454 76 99 Idaho Department of Agriculture Division of Plant Industries Hop Inspection Lab 2270 Old Penitentiary Road P.O. Box 790 Boise, ID 83701 (1-208) 332 86 20 334 22 83 Oregon Department of Agriculture Commodity Inspection Division 635 Capital Street NE Salem, OR 97310-2532 (1-503) 986 46 20 986 47 37 California Department of Food and Agriculture (CDFA-CAC) Division of Inspection Services Analytical Chemistry Laboratory 3292 Meadowview Road Sacramento, CA 95832 (1-916) 445 00 29 or 262 14 34 262 15 72 USDA, GIPSA, FGIS 1100 NW Naito Parkway Portland, OR 97209-2818 (1-503) 326 78 87 326 78 96 USDA, GIPSA, TSD, Tech Service Division, Technical Testing Laboratory 10383 Nth Ambassador Drive Kansas City, MO 64153-1394 (1-816) 891 04 01 891 04 78 Zimbabwe Standards Association of Zimbabwe (SAZ) Northend Close, Northridge Park Borrowdale, P.O. Box 2259 Harare (263-4) 88 20 17, 88 20 21, 88 55 11 88 20 20 info@saz.org.zw saz.org.zw